                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §      No. 3:20-cr-217-S (15)
BLANCA FLOR HERNANDEZ,                    §
                                          §
             Defendant.                   §

                   MEMORANDUM OPINION AND ORDER

       In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated June 18, 2021, United States

District Judge Karen Gren Scholer has referred this matter to the undersigned

United States magistrate judge for a hearing to determine whether it has been clearly

shown that there are exceptional circumstances under 18 U.S.C. § 3145(c) why

Defendant    Blanca Flor Hernandez should not be detained under 18 U.S.C. §

3143(a)(2) and whether it has been shown by clear and convincing evidence that

Defendant Blanca Flor Hernandez is not likely to flee or pose a danger to any other

person or the community if released under 18 U.S.C. § 3142(b) or (c). See Dkt. No.

431.

                                   Background


       Defendant is set for sentencing before Judge Scholer on October 21, 2021. See

Dkt. No. 434. A[W]hether a defendant should be released pending trial and whether




                                         -1-
a defendant should be released pending sentencing or appeal are distinct inquiries

governed by different provisions of the Bail Reform Act.@ United States v. Lee, 31 F.

App=x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).


       AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


       On September 23, 2020, the undersigned United States magistrate judge

released Defendant subject to an Order Setting Conditions of Release. See Dkt. No.

182.


       AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in




                                           -2-
subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      Defendant, as ordered, filed a motion for continued pretrial release in which

she identifies the exceptional circumstances under 18 U.S.C. § 3145(c) that she

contends justify her continued release post-conviction and in which she addresses

whether she is likely to flee or pose a danger to any other person or the community if

released under 18 U.S.C. § 3142(b) or (c) pending sentencing. See Dkt. No. 460.


      The Court held a hearing on July 8, 2021 on the matters referred by Judge

Scholer, at which Defendant appeared in person and through counsel and the

government=s counsel appeared.


                           Legal Standards and Analysis


      As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because she has, on a guilty plea, now been adjudged guilty of a

violation of 21 U.S.C. § 841. See Dkt. Nos. 323, 406, & 431. That is Aan offense in a




                                           -3-
case described in subparagraph (A) ... of subsection (f)(1) of section 3142,@ specifically,

Aan offense for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.).@


      Defendant therefore must be detained pursuant to 18 U.S.C. ' 3143(a)(2)

unless she meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C.

' 3145(c). Release of Aa person who has been found guilty of an offense in a case

described in [18 U.S.C. ' 3142(f)(1)(A)] and is awaiting imposition or execution of

sentence@ requires that Athe judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to any other person or the

community.@ 18 U.S.C. ' 3143(a)(2)(B); see also United States v. Morrison, 833 F.3d

491, 506 (5th Cir. 2016) (AThe decision to detain Jacqueline after conviction is a

common one because of the presumption in favor of detention that attaches to a

convicted defendant. See 18 U.S.C. ' 3143.@); United States v. Lopez, 504 F. App=x 297,

298 (5th Cir. 2012) (AA defendant who has been convicted >shall ... be detained=

pending sentencing >unless the judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to the safety of any other person

or the community if released.= Thus, there is a presumption against release pending

sentencing.@ (footnotes omitted)). As the United States Court of Appeals for the Fifth

Circuit has repeatedly recognized, Federal Rule of Criminal Procedure 46(c) and

Section 3143(a)(1) impose a burden on a convicted defendant seeking release pending




                                            -4-
sentencing to show by clear and convincing evidence that she or he is not a flight risk

or a danger to the community. See 18 U.S.C. ' 3143(a)(1); FED. R. CRIM. P. 46(c) (AThe

burden of establishing that the defendant will not flee or pose a danger to any other

person or to the community rests with the defendant.@); United States v. Lockett, 549

F. App=x 269 (mem.), No. 13-11097, 2013 WL 6623771, at *1 (5th Cir. Dec. 17, 2013).


      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that she can, satisfy

the Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion

for acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.


      18 U.S.C. ' 3145(c) provides that A[a] person subject to detention pursuant to

[18 U.S.C. '] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in

[18 U.S.C. '] 3143(a)(1) or (b)(1), may be ordered released, under appropriate

conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person=s detention would not be appropriate.@ As reflected in the

Report and Recommendation Concerning Plea of Guilty [Dkt. No. 93], Section 3145(c)

provides an alternative basis for pre-sentencing release under Aexceptional

circumstances,@ so long as Defendant also makes the required showing under Section

3143(a)(1) and 3143(a)(2)(B) – that is, by clear and convincing evidence that

Defendant is not likely to flee or pose a danger to the safety of any other person or



                                          -5-
the community if released under 18 U.S.C. ' 3142(b) or 3142(c) pending sentencing.

See United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991).


      The Court finds that Defendant has made the required showing that she is not

likely to flee or pose a danger to the safety of any other person or the community if

continued on release. As Defendant explains in her Motion for Continued Pretrial

Release, she meets the conditions of 18 U.S.C. § 3143(a)(1) – she is not likely to flee

or pose a danger to the community – where she


      has obeyed the rules set in place and has not violated any conditions set
      forth by the judge.
      ….
             In addressing 18 U.S.C. § 3142 concerns, the Defendant contends
      that her presence at the Change of Plea hearing, the Detention Hearing,
      her familial responsibilities and her assistance to the United States
      District Attorney's Office, the Federal Marshall's Office and the United
      States Government, all with the knowledge that she will be
      incarcerated, demonstrates conclusively that she is not likely to flee.
      Further, in addition to the facts stated above, Defendant has complied
      with all pre-trial release conditions, has committed no new offenses and
      has maintained steady employment and her familial obligations,
      demonstrating that she does not pose a danger to another person or the
      community.
Dkt. No. 460 at 2, 5.


      The issue of Defendant=s presentencing release therefore turns on whether Ait

is clearly shown that there are exceptional reasons why [Defendant=s] detention




                                          -6-
[pending sentencing] would not be appropriate.@ 18 U.S.C. ' 3145(c). In support of

that showing, Defendant explains:


            a) The Defendant is currently cooperating with Federal Agents in
      an attempt to assist them in bringing criminal cases against others
      involved in activities against the criminal laws of the United States.
             b) The Defendant has obeyed the rules set in place and has not
      violated any conditions set forth by the judge.
            c) Most significantly, the Defendant has a two children with
      special needs. Her 16 year old daughter has ADHD and her four year
      old daughter has non-verbal autism. The four year old is incontinent and
      requires specialist evaluations and routine doctors appointments.
      ….
             It is an arguable fact that the physical and medical conditions
      Defendant Hernandez's children face are far more serious than the
      children in the aforementioned cases, and that Defendant Hernandez
      faces more hardship in the care and arranging for the care of that child
      than the defendants in those cases. Having a child with non-verbal
      autism certainly rises above anything that can be construed as a
      common family issue and satisfies the 18 U.S.C. § 3145(c) requirement
      of "exceptional", simply based upon the plain meaning of the word.
      Having a child whose physical and medical issues are so severe that they
      require twenty-four hour care and attention is, in and of itself,
      exceptional.
Dkt. No. 460 at 2-3, 4-5.
      The government does not take a position and deferred to the Court on these

issues.


      The United States Court of Appeals for the Fifth Circuit has explained that the

Aexceptional reasons@ provision Awas added to ' 3145(c) with the mandatory detention




                                        -7-
provisions of ' 3143(a)(2) and (b)(2) and was apparently designed to provide an

avenue for exceptional discretionary relief from those provisions.@ Carr, 947 F.2d at

1240. The United States Court of Appeals for the Second Circuit offers a working

definition of Aexceptional reasons@: Aa unique combination of circumstances giving rise

to situations that are out of the ordinary.@ United States v. DiSomma, 951 F.2d 494,

497 (2d Cir. 1991). That court also explained that, in assessing reasons proffered as

the basis for release under Section 3145(c), Aa case by case evaluation is essential.@

Id. The United States Court of Appeals for the Eighth Circuit has similarly explained

that A>exceptional= means >clearly out of the ordinary, uncommon, or rare.=@ United

States v. Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted). One court has

explained that, Ato avoid emasculating the mandatory detention statute[,]

>exceptional reasons review is limited to determining whether remanding the

defendant to custody until sentencing would be tantamount to subjecting individuals

to unjust detention.=@ United States v. Thomas, No. 10-cr-229, 2010 WL 3323805, at

*2 (D.N.J. Aug. 20, 2010) (quoting United States v. Christman, 712 F. Supp. 2d 651,

655 (E.D. Ky. 2010)).




                                          -8-
      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to Asecure his home and attend to

other personal matters@ were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant=s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).


      The facts that Defendant urges as exceptional circumstances, including her

compliance with her conditions of pretrial release, are certainly commendable. But the

Court determines – as have many other courts when presented with similar arguments

for presentencing release – that Defendant=s proffered reasons for continuing his

release do not individually give rise to a situation that is out of the ordinary.




                                            -9-
      But the Court determines that all of the circumstances that Defendant asserts

are, taken together at this point in time, a unique combination of circumstances giving

rise to a situation that is out of the ordinary. Among other circumstances, Defendant

presents what the Court believes to be valid family-related concerns that, combined

with her compliance to date, including her steady employment, and particularly her

need to spend the next few months arranging for her children’s care should she face

incarceration, amount to a situation in which Defendant’s detention pending his

sentencing hearing in three months would not be appropriate.


                                     Conclusion


      The Court finds that Defendant Blanca Flor Hernandez has presented so unique

a combination of circumstances that is so clearly out of the ordinary, uncommon, or

rare as to justify ordering release pending sentencing under Section 3145(c) and that

Defendant Blanca Flor Hernandez met her burden to clearly show exceptional

circumstances why she should not be detained pending sentencing – that is, exceptional

reasons why her detention would not be appropriate – and to show by clear and

convincing evidence that she is not likely to flee or pose a danger to any other person

or the community if she remains on release under 18 U.S.C. ' 3142(c).


      Defendant Blanca Flor Hernandez is ORDERED to remain on release, subject to

the Court=s Order Setting Conditions of Release [Dkt. No. 182], pending her sentencing

before Judge Scholer.



                                         -10-
SO ORDERED.

DATED: July 8, 2021




                       DAVID L. HORAN
                       UNITED STATES MAGISTRATE JUDGE




                      -11-
